EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Shares, no par value, of SunOpta Inc. dated as of November 12, 2015is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:November 12, 2015 TOURBILLON GLOBAL LONG ALPHA FUND, LLC By: Tourbillon Capital Partners, L.P., Investment Manager By: /s/ Brian A. Kessler Name: Brian A. Kessler Title: Chief Financial Officer TOURBILLON GLOBAL LONG ALPHA FUND, LTD By: Tourbillon Capital Partners, L.P., Investment Manager By: /s/ Brian A. Kessler Name: Brian A. Kessler Title: Chief Financial Officer TOURBILLON GLOBAL MASTER FUND, LTD By: Tourbillon Capital Partners, L.P., Investment Manager By: /s/ Brian A. Kessler Name: Brian A. Kessler Title: Chief Financial Officer Tourbillon Capital Partners, L.P. By: /s/ Brian A. Kessler Name: Brian A. Kessler Title: Chief Financial Officer /s/ Jason H. Karp JASON H. KARP
